Case 1:20-cv-02261-CM Document 2-1 Filed 03/10/20 Page 1 of 8

 

 

  

- +

UNITED STATES DistRICt Court ue bk
SOUTHERN District or NEw YORK

We mine Qnesr

 

 

 

Write the full name of each plaintiff.

(Include case number if one has been
assigned)

-against- fkE fence. COMPLAINT

 

fA ~ oF “9 § Fy, ~ ne
Vi TED E RRA Cove rnmenir
Do you want a jury trial?
4 ; og 4 ri f o
Health; bung Viner Se; ie v 5 UL ide Ce oy B Cl Yes 7 No
cP ; < of, oO
Cenren Prt Diseume Codpol
US Coven 35

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 1/9/17
Case 1:20-cv-02261-CM Document 2-1 Filed 03/10/20 Page 2 of 8

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
Federal Question
[] Diversity of Citizenship
A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

menreAd  EmenGency/ spevemrc

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties
Of what State is each party a citizen?

The plaintiff, , is a citizen of the State of
(Plaintiff's name)

 

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
Case 1:20-cv-02261-CM Document 2-1 Filed 03/10/20 Page 3 of 8

If the defendant is an individual:

The defendant, , is a citizen of the State of
(Defendant’s name)

 

 

or, ifnot lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Yi OWE 0ST

 

 

 

 

 

First Name Middle Initial Last Name
HO Ann STREET
Street Address .
Ven ye / owas
County, City State Zip Code
YV Nites TYEST / ES ete! Ler
Telephone Number Email Address (if available)

Page 3
Case 1:20-cv-02261-CM Document 2-1 Filed 03/10/20 Page 4 of 8

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

o o?, , 2 La chm PR
Defendant 1: | AS Ti EVER AL bso (ew fU I ERY /

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Defendant 2: Levine ¢@ Pa. Drs EREE  — Ceft TFL OK

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

 

County, City State Zip Code

i y 3 Sf) [7 f SS fA F ; ¢ + _ A stage :
Defendant 3: ls fl [Ai KYyp Lit MyM byw SER VLLES

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Daprdat 8 WWI KE. Pewee

Page 4
Case 1:20-cv-02261-CM Document 2-1 Filed 03/10/20 Page 5 of 8

Defendant 4: US Ce i) CRE SS

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code
Ill. STATEMENT OF CLAIM
Place(s) of occurrence: New! VEE a Nee bh Mey he”
i /

Date(s) of occurrence: Teg hin Za Le. L4 pte Lor~ Le Zo,
/
FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were

harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

Lheut ete ulee A Mee ST hte. poftd Hie
Cob CL. oftte Lh flivbte Oy fle Cr, WPI pute A Cte
bec Alec Cevenavitus ht fas hin e Aeiss a ditetaiig
YB Fil en the. ft Le

Zz Mh O adueds e, ‘tea ZL Vi Sh Aico Chis CULL iE She ttlit

 

 

7 C/ wy, } Gee
“ Nee J ~ J pat fo f a Z , i i
fas weeyn Litdje £5 DLLME fv En Back Chetien Wey

bo the Lpibrd@h,
~h, f ‘yg f “ f a if ad ty yf ap Dopod i},
Te di, Gis Lai in 43 ad Wweshem aly ids
PEL US FWe J elite. eV hee 2 Cis be. caste
byeil blige itd, Suc He asta Wes OE td. Bt
fH VEE CL ekg} Ve Set2ik LVS Mt tk MAK Cs head ml
ALS lev Kung et oe the 1 VEL Be
(paz PER (L Close fo fue Ye Lipor? ’ ea itt Zz Seti hie’

VW Rite Licwit feat they arLings a ULOVINS £2 Le ny evel fu
j.

Page 5
Case 1: 20- -CV- 02261- (CM. Document 2- 1 Filed 03/10/20 Page 6of8 -

 

€ :
eee & ral 4 . - e K
Sess Sacd I Wad you > weve (ast —

 

CLES 0 Chats GHEE LE ( By AZ tine

 

itt Ze Zan Saujinds de

 

“Vex és J “on
eS ws Ceo uo WA oa Zou LE [tae already taLitg
we Lhe be LZ MOUs “ S

 

LA

He Saih * . UY Yorke £ mee

 

UA, hei ZL bevked CVC. Yesperdays VLSION ~Z WLS

 

tat *i7- rewuald he Shiswn Y ~ nie". She veer

 

iM rey * Shaw if #0 hew Chics LLIME uf

 

 

LPs ca ly ALLEL a Loyed wt fhe W kei lage
Ze S, Zonal fo Mb fLG CW PML. YWWRLA it Shea feo. if. a

 

the. Ue PLUS aurol Chk Chive «

 

Tie Zypueep Lor Chis LON :

 

pv
Shae 2 pes She i patel eS

 

 

 

 

a)
& weal Stomach _ Be usu VES.
e On. se# 62 “0 OL Aéntohbanr é hodsixg Le
< A aa ZL sie en Zz LB a AuEeshien

 

 

Hens
Ze wud: Say. “Botan wer:

 

 

_f 7
Ts WILY Ktops Cate, —t PL Ped) iil thitts ¢ CS itt

 

lating «asin fore HAGE * _ He dey, Waerk ~5 Kee, pee

 

v 7 7
ke Lertel, Lista ae ZF gets in Chest Lhe Ges

 

 

[VXE- — fA aad OF. Sus LP a

Toke. a lock’, at tedings om Beate Vee’ Love
LBV 9 « {hinw Weatlr ee E23 Hl kegs n weed ee GN

!

 

GiusH crcl, Yp wilion Gust vo fut ork icc.

 

 

 

} a bute... LE Neve” afl the Lote We: Cuspapes Zo
i | stl x hee LEG ent EV i Fes “4A, Sau “Zz Lo tive TPO
2 E44 eye rar ZN e

 

 

Zz $0 FO Yaa het beer. to letK CUA acitl Late

 

 

 

 

 

 
Case 1:20-cv-02261-CM Document 2-1 Filed 03/10/20 Page 7 of 8

2) bhe_werttps was bettie gat fy Lye Les Leet
Abus gids Zz Seti of fv miseff “aha, BAC. FVighe- Kisings 7
“— Wher Z  Serfed Ser. wl the. jedhge Ahéivedtly A.
dhe water Z ¢ cent yVX- ake PE Gok Liege LZ
bevtced Hz 4865 A Sle gre. CAkie L0tes Cie PY) en. ae,
pact Aeatihilin ark have they WELLE 2
TY head * How Ad iS Hei
L alge powd “ Z Led & Gost. Ley Gry ceed
Whi ZL head theek “EZ Sait’ hhict BABES, Do 1a
Mean r Wes Vi fn Aspe oss ACH OMe =>
INJURIES: f

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

funy Lub, diy atl 7e€3 Aig Surhhee
aus honey, mnask 7 dimen
Weeale Stomack.

Already Cow DiVibe  jrjberere. Ay Sheu

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

ZL wey fd i Can pyr peek, GUA ae

Clez4e. ELE ad) Gre ney Sef oe Le cecl dbevul

OP tvo base fee whut 2 Le 1B reel Z Nek Leek
a
prt tat bite a ILS 45 iw f TLS,

 

Page 6
Case 1:20-cv-02261-CM Document 2-1 Filed 03/10/20 Page 8 of 8

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

3/ [ a]. LO Yoon. “Pot

 

 

 

 

 

Dated / ( Plaintiff's Signature

Sv eAV Ee LLcs7
First Name Middle Initial Last Name

40 foi STREET
Street Address

VOY Yeerks NY Joo3¥
County, City State Zip Code
ViSONILe “Wes vf E al Ey

Telephone Number Email Address (if available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
[1 Yes [No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
